Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I. in the reply filed on 3/28/2022 is acknowledged.  The traversal is on the ground(s) that the cited reference does not teach the special technical feature of the invention.  This is not found persuasive because applicants have not distinctly and specifically pointed out the supposed errors in the restriction requirement. Further, the special technical feature as identified in the requirement is maintained to be met or obvious by the cited reference.  Moreover, it is maintained that the special technical feature as identified by applicants’ remarks is met or obvious by the cited reference.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected grouping of invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/28/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weesner(3,459,787).
Weesner discloses polyester polyols prepared from disulfide containing dicarboxylic acids as claimed, including the aliphatic disulfide containing dicarboxylic acids, including 3-(2-carboxyethyldisulfanyl)propanoic acid, as claimed [claims 6 & 7]{note: column 2 line 21/22}, and 1,6-hexanediol {note: column 2 line 33}(see, also, column 1 lines 9-26 and 55-69 and column 2 lines 19-39, Examples and Claims).  In the instant case the number of species does not derogate from anticipation as selections identified are limited and functional selectivity is narrowly targeted.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weesner(3,459,787) as applied to claims 1, 6 and 7 above.
Weesner differs from applicants’ claims in that it does not require an additional diol in its reactive blends. However, Weesner does disclose multiple diol selections for the purposes of their invention, and it has long been held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).{Note also: MPEP 2144.06 I. [R-6]}.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any combination of the diols provided for by Weesner in forming the preparations of its disclosure for the purpose of forming acceptably developed polyester polyols in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  

Claim(s) 2, 3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weesner(2019/0256679) as applied to claims 1, 6 and 7 above, and further in view of  Jacobmeier et al.(9,353,234).
Weesner differs from applicants’ claims 2 & 3 in that it does not additionally require non-sulfur containing dicarboxylic acids as claimed. However, Jacobmeier et al. discloses these dicarboxylic acids to be well known and readily available reactant materials useful for the purpose of making polyester polyols (column 4 line 54 – column 5 line 21).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any additional dicarboxylic acid known in the art, including those of Jacobmeier et al., in forming the polyester polyols of Weesner for the purpose of achieving acceptably developed and practically useful polyester polyol reactant materials in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  
Weesner differs from applicants’ claims 5 and 8 in that it does not require additional polyhydric alcohols having functionalities greater than 2 as claimed. However, Jacobmeier et al. discloses these polyhydric alcohols, including trimethylolpropane, to be well known and readily available reactant materials useful for the purpose of making polyester polyols (column 4 line 54 – column 5 line 21).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any additional polyhydric alcohol, including those of Jacobmeier et al. which including the trihydric alcohol(s) such as trimethylolpropane, in forming the polyester polyols of Weesner for the purpose of achieving acceptably developed and practically useful polyester polyol reactant materials, along with realized greater branching and accompanying increased crosslink density in products, including urethanes, developed therefrom, in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.    

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Letko et al., Ahmadloo et al., Tabor et al. and Mody are cited for their disclosures of relevant reactant materials and products in the related arts.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/JOHN M COONEY/                Primary Examiner, Art Unit 1765